     Case 2:19-cv-01234-GMN-BNW Document 6 Filed 07/31/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     BOIVAE FLEMING,                                     Case No. 2:19-cv-01234-GMN-BNW
4                                             Plaintiff                     ORDER
5            v.
6     JAMES DZURENDA, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On June 30, 2020, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C.

11   § 1915A. (ECF No. 3.) The Court dismissed Plaintiff’s complaint in its entirety and gave

12   Plaintiff leave to file an amended complaint within 30 days. (Id. at 7.) Plaintiff seeks an

13   extension of 30 days to file his first amended complaint. (ECF No. 5 at 1.) The Court

14   grants the motion for an extension of time. Plaintiff shall file his first amended complaint

15   on or before September 1, 2020. If Plaintiff fails to file a timely first amended complaint,

16   this action will be dismissed with prejudice for failure to state a claim. (See ECF No. 3 at

17   7.)

18   II.    CONCLUSION

19          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

20   No. 5) is granted.

21          It is further ordered that Plaintiff shall file his first amended complaint on or before

22   September 1, 2020.

23          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

24   this action will be dismissed with prejudice for failure to state a claim.

25
                      30th
26          DATED THIS ___ day of July 2020.

27
28                                               UNITED STATES MAGISTRATE JUDGE
